2022 IL App (1st) 220759
                                              No. 1-22-0759
                                    Opinion filed November 3, 2022
                                                                                       Fourth Division
 ______________________________________________________________________________

                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT
 ______________________________________________________________________________
 In re G.U., K.G., and J.U.,                                    )   Appeal from the
                                                                )   Circuit Court of
           Minors-Appellees,                                    )   Cook County.
                                                                )
 (The People of the State of Illinois,                          )
                                                                )   Nos. 20 JA 902
           Petitioner-Appellee,                                 )   20 JA 903
                                                                    20 JA 904
                                                                )
     v.                                                         )
                                                                )   Honorable
 Elizabeth C.-G.,                                               )   Bernard Sarley,
                                                                )
                                                                    Judge, presiding.
                                                                )
           Respondent-Appellant).



           PRESIDING JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
           Justices Hoffman and Martin concurred in the judgment and opinion.

                                              OPINION

¶1        Respondent Elizabeth C.-G. is the biological mother of three minors, K.G., G.U., and J.U.

¶2        Following an adjudicatory hearing on December 13, 2021, the circuit court found all three

minors to be neglected pursuant to the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-3 (West

2020)). The circuit court also found K.G. to be an abused minor under the Act. The circuit court

adjudged each minor a ward of the court at a dispositional hearing that concluded on May 11,
No. 1-22-0759


2022. On appeal, respondent only challenges the trial court’s finding that K.G. was an abused

minor under the Act. Respondent does not challenge the trial court’s finding that each of the minors

was neglected.

¶3          For the reasons that follow, we affirm the judgment of the circuit court. 1

¶4                                         I. BACKGROUND

¶5      Respondent is the mother of K.G. (born April 27, 2009), G.U. (born October 8, 2018), and

J.U. (born September 23, 2017). Gabriel M. is the father of G.U. and J.U. He was a party to the

proceedings below but is not a party in this appeal. K.G.’s father is Jacobo G., who was defaulted

below for failure to appear and is also not a party to this appeal.

¶6      On June 11, 2020, the State filed a petition for adjudication of wardship as to each minor.

Each petition contained one count alleging the minors were neglected and one count alleging that

the minors were abused. The petitions each alleged similar facts. Gabriel had two prior indicated

reports, 2 one for sexual molestation of K.G. and one for substantial risk of sexual abuse and

substantial risk of physical injury to the minors’ health and welfare by neglect. Respondent had a

prior indicated report for substantial risk of sexual abuse and physical injury due to an environment

injurious to the minors’ health by neglect. There was a history of domestic violence between

Gabriel and respondent, and the two continued to reside together.

¶7      On June 12, 2020, the trial court placed all three minors in the temporary custody of the

Department of Children and Family Services (DCFS).



        1
          In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
appeal has been resolved without oral argument upon the entry of a separate written order.
        2
          An indicated report is “a report made under this Act if an investigation determines that credible
evidence of the alleged abuse or neglect exists.” 325 ILCS 5/3 (West 2020).

                                                   -2-
No. 1-22-0759


¶8     The State amended the petitions in October 2020. The State added that, on June 7, 2020,

Gabriel and respondent were involved in a verbal and physical altercation wherein Gabriel

extinguished a lit cigarette on respondent’s chest and punched K.G. in the stomach.

¶9     The adjudicatory hearing was held on December 13, 2021. Chicago police officer Sherry

Lam testified that she responded to a domestic call on June 7, 2020. At the scene, Lam saw

respondent with K.G. K.G. told Lam that Gabriel and respondent were in an argument. During the

argument, Gabriel took a cigarette out of respondent’s hand and burned a hole in respondent’s T-

shirt. K.G. explained that she tried to “get in-between” Gabriel and respondent. Gabriel then

punched K.G. in the stomach and pushed her away. Gabriel was arrested at the residence.

¶ 10   DCFS child protection investigator Miguel Sandoval testified that he investigated

allegations of abuse and neglect regarding K.G. in July 2018. Sandoval investigated allegations of

substantial risk of harm and sexual abuse or access to a sexual abuse offender. During the

investigation, Sandoval interviewed respondent, who stated that there was an order of protection

prohibiting Gabriel from having any contact with respondent, K.G., and J.U. Despite the order of

protection, respondent had K.G. and J.U. spend a night at Gabriel’s residence. Sandoval found

K.G. neglected in that she spent the night at Gabriel’s residence in violation of an order of

protection and while Gabriel had a prior indicated finding of sexual molestation. Sandoval also

found K.G. neglected due to K.G.’s exposure to “domestic violence” and “verbal abuse” between

Gabriel and respondent.

¶ 11   DCFS child protection investigator Zulema Ortiz testified that she was assigned to

investigate the allegations of abuse and neglect at issue in this case. Ortiz interviewed respondent

on June 9, 2020. Respondent explained that Gabriel had visited to take G.U. and J.U. to get ice



                                               -3-
No. 1-22-0759


cream. When they returned, Gabriel was “aggressive” toward respondent and was arrested based

on his conduct. Respondent explained that there was a current order of protection that was to expire

in September 2020. Ortiz also interviewed K.G., who stated that she had last seen Gabriel a week

before when he was arrested after being “aggressive” towards her mother. K.G. also said that

Gabriel had been living with the family up until about a month and a half before Gabriel’s arrest.

K.G. told Ortiz that she had previously overheard “altercations” between respondent and Gabriel

and that she knew Gabriel had hit respondent before. Ortiz recommended that the case be indicated

as to each minor.

¶ 12   The People then offered a certified protective order entered on September 18, 2018.

Respondent was the petitioner and Gabriel the respondent. The protected persons were respondent

and K.G. Gabriel was ordered to “stay away from” the two protected persons. The order was to be

effective until September 17, 2020.

¶ 13   The trial court found that the order of protection was in effect at the time that Lam was

called to respondent’s residence on June 7, 2020. Gabriel was not to have any contact with

respondent or K.G., so his “mere presence” at the residence on that day was a violation of the order

of protection. The trial court also noted the evidence that Gabriel struck K.G. as she attempted to

intervene in the altercation between Gabriel and respondent. The trial court found K.G. abused and

neglected based on the testimony and order of protection. The trial court found G.U. and J.U.

neglected based on an injurious environment because they were present while domestic violence

was occurring. Both parents were the perpetrators of the neglect findings, and Gabriel was the

perpetrator as to the abuse finding for K.G.




                                               -4-
No. 1-22-0759


¶ 14   The trial court’s dispositional order was entered on May 11, 2022. Each of the minors were

adjudged wards of the court. The trial court found respondent unable to care for, protect, train, or

discipline the children. Respondent filed a notice of appeal on May 31, 2022.

¶ 15                                      II. ANALYSIS

¶ 16   On appeal, respondent only challenges the trial court’s finding at the adjudication hearing

that K.G. was an abused minor under the Act. Respondent does not challenge the trial court’s

adjudicatory finding that all three minors were neglected under the Act. Respondent also does not

challenge the trial court’s finding at the dispositional hearing that she was unable to care for the

minors.

¶ 17   “A proceeding for adjudication of wardship ‘represents a significant intrusion into the

sanctity of the family which should not be undertaken lightly.’ ” In re Arthur H., 212 Ill. 2d 441,

463 (2004). “In proceedings under the Act, the paramount consideration is the best interests of the

child.” In re Z.L., 2021 IL 126931, ¶ 58. “The step-by-step process used to decide whether a child

should be removed from his or her parents and made a ward of the court is set forth in the Juvenile

Court Act of 1987.” In re Arthur H., 212 Ill. 2d at 462. “The trial court must employ a two-step

process to make this determination.” In re Z.L., 2021 IL 126931, ¶ 58.

¶ 18   “Step one is the adjudicatory hearing on the petition for adjudication of wardship.” Id. ¶ 59.

At the adjudicatory hearing, “ ‘the court shall first consider only the question whether the minor is

abused, neglected or dependent.’ ” Id. (quoting 705 ILCS 405/2-18(1) (West 2018)). “If the trial

court determines that a minor is abused or neglected at the adjudicatory hearing, the court then

moves to step two, which is the dispositional hearing.” Id. ¶ 60 (citing 705 ILCS 405/2-21(2) (West

2018)). “At the dispositional hearing, the trial court determines whether it is consistent with the



                                                -5-
No. 1-22-0759


health, safety, and best interests of the minor and the public that the minor be made a ward of the

court.” Id.

¶ 19    Respondent only challenges the trial court’s finding that K.G. was an abused minor under

the Act. Thus, she has waived the issue of whether the evidence established that G.U., J.U., and

K.G. were neglected minors under the Act. Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020) (“Points not

argued are forfeited ***.”) That raises an issue of whether respondent’s challenge to the abuse

finding is moot. A case is moot “ ‘when it does not involve any actual controversy’ ” and “the

decision of a reviewing court can have no practical effect on the parties.” In re Lakita B., 297 Ill.

App. 3d 985, 992 (1998). As just discussed, at the adjudicatory hearing, the trial court considers

whether a minor is “abused, neglected or dependent.” (Emphasis added.) 705 ILCS 405/2-18(1)

(West 2020). A finding on any one of the three grounds is sufficient for the case to proceed to the

dispositional hearing.

¶ 20    In Lakita B., the trial court found the respondent mother both unable and unfit to properly

care for the minor. Lakita B., 297 Ill. App. 3d at 991. On appeal, the mother conceded that the trial

court properly found her unable to properly care for the minor, but she challenged the trial court’s

finding that she was unfit. Id. Because the conceded ground was sufficient by itself to uphold the

trial court’s judgment, the court found the additional issue of whether the mother was unfit to be

moot. Id. at 992-93. Here, as in Lakita B., respondent concedes that the trial court’s neglect finding

was supported by the evidence. That finding alone was sufficient for the case to proceed to the

dispositional hearing, and respondent has further conceded that the trial court properly found her

unable to properly care for the minors at the dispositional hearing. See In re Faith B., 216 Ill. 2d

1, 15 (2005) (concluding that because the circuit court properly found the minors neglected based

on an injurious environment, the court “need not review the circuit court’s additional finding that

                                                -6-
No. 1-22-0759


the minors were abused or neglected based on physical abuse”). Thus, even if we were to agree

with respondent that the abuse finding was against the manifest weight of the evidence, it is unclear

what practical effect that decision would have on the parties. Contra In re S.G., 2022 IL App (1st)

210899, ¶ 24 (opting to review the respondent’s challenge to an abuse finding despite the

respondent’s failure to challenge the neglect finding). We conclude that the issue is moot.

¶ 21   Mootness aside, we would still affirm the trial court’s finding that K.G. was an abused

minor under the Act on the merits. An abused minor under section 2-3 of the Act includes one

whose parent or other person responsible for her welfare “creates a substantial risk of physical

injury to such minor by other than accidental means which would be likely to cause death,

disfigurement, impairment of emotional health, or loss or impairment of any bodily function.” 705

ILCS 405/2-3(2)(ii) (West 2020). The State has the burden to prove abuse by a preponderance of

the evidence. In re A.P., 2012 IL 113875, ¶ 17. This means that the State must prove that the

allegations of abuse are “more probably true than not.” Id. A trial court’s finding of abuse will not

be reversed unless it is against the manifest weight of the evidence. Id. “A finding is against the

manifest weight of the evidence only if the opposite conclusion is clearly evident.” Id.

¶ 22   Here, the trial court’s finding that K.G. was an abused minor is not against the manifest

weight of the evidence. The evidence established that respondent was unable to keep Gabriel away

from K.G. despite a valid order of protection, which named respondent and K.G. as protected

parties, and that respondent had knowledge that an indicated finding had been made that Gabriel

sexually molested K.G. What flowed from that failure to keep K.G. away from Gabriel was K.G.’s

intervention in an altercation between respondent and Gabriel, where Gabriel extinguished a lit

cigarette on respondent, punched K.G. in the stomach, and pushed K.G. away. This evidence was

certainly sufficient to support a finding that K.G. was placed at a “substantial risk of physical

                                                -7-
No. 1-22-0759


injury” likely to cause “impairment of emotional health” or “loss or impairment of any bodily

function.” (Emphasis added.) See 705 ILCS 405/2-3(2)(ii) (West 2020); see also In re A.S., 2020

IL App (1st) 200560, ¶ 35 (upholding an abuse finding, even though no injury had yet occurred,

because it is the risk of injury that is paramount, not whether an injury was already inflicted).

¶ 23   Respondent argues that the evidence of Gabriel punching and pushing K.G. cannot form

the basis of the abuse finding under the Act. Section 2-18(4)(c) of the Act provides: “Previous

statements made by the minor relating to any allegations of abuse or neglect shall be admissible in

evidence. However, no such statement, if uncorroborated and not subject to cross-examination,

shall be sufficient in itself to support a finding of abuse or neglect.” 705 ILCS 405/2-18(4)(c)

(West 2020). Respondent contends that the evidence that Gabriel punched K.G. in the stomach

and pushed her was uncorroborated.

¶ 24   We reject respondent’s argument where her own statements, admitted into evidence

through Ortiz, established that she and Gabriel got into an argument, Gabriel was “aggressive

towards her,” and Gabriel was arrested after a neighbor called the police. To “ ‘corroborate’ ”

means to “ ‘add weight or credibility to a thing by additional and confirming facts or evidence.’ ”

In re Custody of Brunken, 139 Ill. App. 3d 232, 239 (1985). “In the criminal context, there is no

requirement that corroborating evidence prove commission of an offense beyond a reasonable

doubt.” In re Z.C., 2022 IL App (1st) 211399, ¶ 51. “The same is true in the context of these

proceedings.” Id. Respondent’s statements to Ortiz added weight to K.G.’s out-of-court statements

because they confirmed that Gabriel had been aggressive towards respondent and that he was

arrested as a result. Because respondent’s statements corroborated K.G.’s out-of-court statements,

K.G.’s statements that she had to intervene in an altercation between Gabriel and respondent, that



                                                -8-
No. 1-22-0759


Gabriel punched her in the stomach, and that Gabriel pushed her away were sufficient to support

the abuse finding.

¶ 25                                  III. CONCLUSION

¶ 26   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 27   Affirmed.




                                              -9-
No. 1-22-0759



                            2022 IL App (1st) 220759


Decision Under Review:   Appeal from the Circuit Court of Cook County, Nos. 20-JA-902,
                         20-JA-903, 20-JA-904; the Hon. Bernard Sarley, Judge,
                         presiding.


Attorneys                Sharone R. Mitchell Jr., Public Defender, of Chicago (Suzanne
for                      A. Isaacson, Assistant Public Defender, of counsel), for
Appellant:               appellant.


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Enrique
for                      Abraham, Gina DiVito and Victoria L. Kennedy, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.

                         Charles P. Golbert, Public Guardian, of Chicago (Kass A. Plain
                         and Christopher J. Williams, of counsel), for other appellees.




                                       - 10 -